           Case 3:20-cv-01771-LL Document 6 Filed 09/24/20 PageID.17 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   PATRICIA R.,                                         Case No.: 20cv1771-LL
12                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
13   v.                                                   PREJUDICE APPLICATION FOR
                                                          LEAVE TO PROCEED IN FORMA
14   ANDREW SAUL, Commissioner of
                                                          PAUPERIS
     Social Security,
15
                                       Defendant.         [ECF No. 2]
16
17
18           Currently before the Court is Plaintiff’s application for leave to proceed in forma
19   pauperis (“IFP”). ECF No. 2. “An affidavit in support of an IFP application is sufficient
20   where it alleges that the affiant cannot pay the court costs and still afford the necessities of
21   life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I.
22   DuPont de Nemours & Co., 335 U.S. 331, 339 (1948)). “[A] plaintiff seeking IFP status
23   must allege poverty ‘with some particularity, definiteness and certainty.’” Id. (quoting
24   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)). Here, Plaintiff’s application
25   is not on the form preferred by this Court, which requires more information about income,
26   assets, and expenses than provided by Plaintiff. Accordingly, the application is DENIED
27   WITHOUT PREJUDICE.
28   ///

                                                      1
                                                                                          20cv1771-LL
        Case 3:20-cv-01771-LL Document 6 Filed 09/24/20 PageID.18 Page 2 of 2



1            Plaintiff may file a new application for leave to proceed IFP using the form AO 239
2    (Rev. 01/15), Application to Proceed in District Court Without Prepaying Fees or Costs
3    (Long     Form).    The    form    can    be       found   on   the   Court’s   website   at
4    https://www.casd.uscourts.gov/forms.aspx?list=all.
5            IT IS SO ORDERED.
6    Dated: September 24, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       20cv1771-LL
